In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-20-00136-CR



          JAQUARIUS JOHNSON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




        On Appeal from the 354th District Court
                 Hunt County, Texas
              Trial Court No. 32991CR




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                            ORDER

       Our review of the clerk’s record in this case indicates that it contains “sensitive data” as

that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 9.10(a). Sensitive data includes “a driver’s license number, passport number, social security

number, tax identification number or similar government-issued personal identification number.”

TEX. R. APP. P. 9.10(a)(1). The clerk’s record includes a social security number. Rule 9.10(b)

states, “Unless a court orders otherwise, an electronic or paper filing with the court, including the

contents of any appendices, must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in

paper form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because

the clerk’s record contains sensitive data, we order the clerk of this Court or her appointee, in

accordance with Rule 9.10(g), to seal the electronically filed clerk’s record in this case.

       IT IS SO ORDERED.

                                              BY THE COURT

Date: October 12, 2021




                                                  2